Order granting plaintiff’s motion for summary judgment and judgment entered thereon in action upon a policy of insurance issued pursuant to section 17 of the Vehicle and Traffic Law to its insured, against whom plaintiff had a judgment for loss of services of his wife, reimbursement for expenses incurred for medical services, and for property damage, unanimously affirmed, with costs. (Floyd v. Consolidated Indemnity & Insurance Co., 237 App. Div. 190.) Present — Lazansky, P. J., Young, Carswell, Scudder and Davis, JJ.